Citation Nr: 0740531	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-25 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for traumatic 
Raynaud's of the left ring finger, residuals of a minor 
laceration, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty for training from July 1963 
to December 1963, in addition to other verified and 
unverified periods of active duty for training, and was 
granted service connection for an injury incurred during a 
period of training, deemed to be active service, in July 
1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim for 
an evaluation in excess of 10 percent for left ring finger 
injury residuals.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A September 2004 VA examination report states that the 
veteran has attacks of Raynaud's disease of the left ring 
finger one to two times per year.  However, a September 2000 
notation by Dr. Veronica Pedro shows that the veteran 
complains of attacks one to two times a week in colder 
weather.  Furthermore, in October 2004, the veteran contended 
that his Raynaud's had gotten worse and he now has daily 
attacks.  The veteran is certainly competent to testify as to 
his own symptoms such as the frequency of Raynaud's attacks.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As it 
appears that the 2004 VA examination may not accurately 
reflect the frequency of attacks, and as the veteran asserts 
that his Raynaud's has increased in severity since that 
examination, the Board finds a new examination is needed.  
When the available evidence is too old for adequate 
evaluation of the veteran's current symptomatology, the duty 
to assist requires providing a new examination.  See Caffrey 
v. Brown, 6 Vet. App. 377 (1994) (holding a 23-month old 
psychiatric examination too remote in time to adequately 
support the Board's decision in an appeal for an increased 
rating).

The claims file contains several notations and letters from 
Dr. Pedro, but it does not appear that VA has Dr. Pedro's 
complete records.  These records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded the 
opportunity to identify any additional 
relevant evidence which is not yet of 
record, including private post-service 
treatment records.

2.  The veteran's complete treatment 
records from Dr. Veronica Pedro should 
be associated with the claims file.  If 
these records cannot be obtained, then 
evidence of attempts to obtain them 
should be associated with the claims 
file.

3.  When the above development is 
completed and any available evidence 
identified by the appellant is 
obtained, the entire claims file, 
including the veteran's current VA 
clinical records, if there are any, 
must be made available to the VA 
examiner.  Pertinent documents should 
be reviewed.  The examiner should 
conduct a complete history and physical 
and assign all appropriate diagnoses 
for the veteran's left hand and 
fingers.  The examiner should state the 
frequency for traumatic Raynaud's of 
the left ring finger and describe the 
severity of any Raynaud's attacks that 
the veteran experiences.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



